TOWNSEND, District Judge
(orally). The appraiser noted on the invoices, “Add for goods in excess as noted; no evidence of intended fraud,” — and also, “Add manufactures of wood.” The merchandise in question consisted of certain paintings, and the additional duty was for the frames thereon. The protest was as follows:
“Wo herewith protest against the assessment of $328.65 duties on frames contained in case's 1.051/02, arrived per S. S. England from London, on the ground Unit the value of the same', is included in the invoice amount as entered. We therefore respectfully request that the appraiser may reconsider his classification, we claiming that the same is erroneous as returned by him.”
The opinion of the hoard of general appraisers was to the effect that the question was one of value, and not of classification, and that the remedy of the importers was by appeal for a reappraisement. The protest is not sufficiently definite, and the decision of the board of general appraisers is affirmed.